Citation Nr: 0627504	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
bladder cancer for the period from March 1, 2003, to June 11, 
2003.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of bladder cancer for the period from June 11, 
2003, to February 26, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of bladder cancer for the period since February 26, 
2004.

4.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

5.  Entitlement to service connection for a cyst on the back.

6.  Entitlement to service connection for a kidney disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969, 
including a period of service in the waters off the shore of 
the Republic of Vietnam.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in September 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  From March 2003 to June 2003, the veteran was 
asymptomatic with respect to his bladder cancer.

2.  Beginning in June 2003, the veteran reported urgency 4-5 
times per day, and 1-2 times per night.

3.  Beginning in February 2004, the veteran reported urgency 
of 4-5 times per night.

4.  The evidence does not show renal dysfunction, voiding 
dysfunction, obstructed voiding, or urinary tract infections.

5.  A current diagnosis of diabetes mellitus is shown.

6.  The veteran served on a naval vessel in the waters off 
the shores of Vietnam and is in receipt of the Vietnam 
Service Medal.

7.  At a hearing before the Board, prior to the promulgation 
of a decision, the veteran requested a withdrawal of the 
issues of entitlement to service connection for a cyst on the 
back and for a kidney disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
bladder cancer for the period from March 1, 2003, to June 11, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 
4.115b, Diagnostic Code (DC) 7528 (2005).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of bladder cancer for the period from June 11, 
2003, to February 26, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.115a, 4.115b, DC 7528 (2005).  

3.  The criteria for a rating in excess of 20 percent for 
residuals of bladder cancer for the period since February 26, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 
4.115b, DC 7528 (2005).  

4.  Giving the veteran the benefit of the doubt, diabetes 
mellitus is presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

5.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a cyst on the back have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005) (as amended). 

6.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a kidney disorder have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2005) (as amended). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

At the hearing before the Board, the veteran testified that 
his complications from bladder cancer surgery included 
getting up at night to go to the bathroom 3-4 times, the 
feeling of urgency, and total impotence.  His wife confirmed 
that he was up frequently at night to go to the bathroom.  

For purposes of evaluating the rating, the Board notes that 
the veteran's service-connected bladder cancer disability was 
initially evaluated under DC 7528 (malignant neoplasms of the 
genitourinary system).  Under DC 7528, after the cessation of 
a mandatory 100 percent disability rating, the adjudication 
officer is directed to rate the residuals on the basis of 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  With a voiding dysfunction 
characterized by continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence, a 20 percent rating will be assigned with the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  The wearing of absorbent materials 
which must be changed 2 to 4 times per day will be assigned a 
40 percent rating.  A 60 percent rating, the highest 
available, will be assigned with the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  

Urinary frequency with daytime voiding interval between two 
and three hours or awakening to void two times per night 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires daytime voiding intervals between one and two hours 
or awakening to void three to four times per night.  Finally, 
daytime voiding intervals less than one hour or awakening to 
void five or more time per night warrants a 40 percent 
evaluation.  

Obstructive voiding will be assigned a noncompensable 
evaluation with obstructive symptomatology with or without 
stricture disease requiring dilation 1 to 2 times per year.  
A 10 percent evaluation will be assigned with marked 
obstructive symptomatology with additional symptoms.  Urinary 
retention requiring intermittent or continuous 
catheterization will be assigned a 30 percent disability 
rating, the highest available under obstructive voiding.

Finally, urinary tract infections necessitating long-term 
drug therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent evaluation.  A 30 percent evaluation requires 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requires continuous intensive management, the highest rating 
available for urinary tract infections.

In this regard, the Board notes that the medical evidence 
associated with the claims file at the time of the 
reassessment does not reflect that the veteran experienced 
renal dysfunction such as elevated albumin levels, voiding 
dysfunction such as urine leakage, obstructed voiding such as 
urinary retention, or urinary tract infections.  Accordingly, 
the Board concludes that urinary frequency was, and remains, 
the veteran's predominant post-operative complaint.

Entitlement to a Compensable Rating for Residuals of Bladder 
Cancer 
for the Period from March 1, 2003, to June 11, 2003

Historically, the veteran was assigned an initial six-month 
100 percent rating for bladder cancer effective from August 
2002 for an active malignancy.  Following completion of 
treatment, the veteran underwent a mandatory VA examination 
in February 2003, which showed no residual impairment from 
bladder cancer.  For that reason, his disability was 
established as noncompensable effective March 2003.  A review 
of the medical evidence supports this determination.

Specifically, the February 2003 VA examination report, which 
is the only medical evidence addressing the issue during the 
relevant time frame, related no evidence of recurrent bladder 
cancer in a January 2003 cystoscopic examination.  The 
veteran denied any symptomatology related to bladder cancer.  
A physical examination was essentially normal.  The final 
diagnosis was transitional cell carcinoma of the bladder.  
The examiner noted that the veteran was "[c]urrently 
asymptomatic with no evidence of residual tumor."

Because the veteran denied any symptoms associated with 
bladder cancer residuals and the VA examination showed no 
evidence of bladder cancer residuals, a compensable 
evaluation is not warranted for the period from March to June 
2003.  

Entitlement to a Rating in Excess of 10 Percent for Residuals 
of Bladder Cancer 
for the Period from June 11, 2003, to February 26, 2004

In a June 2003 outpatient treatment record, the veteran 
complained of urgency 4-5 times a day, and 1-2 times per 
night.  He denied having the feeling that his bladder was not 
emptying and related that he urinated normally at times.  The 
clinical assessment was history of bladder cancer with 
symptoms of urgency.  It was noted that he was scheduled to 
see an urologist in August.  In August 2003, he underwent 
cystoscopic examination that showed normal bladder with no 
recurrence.  Based on this evidence, the RO increased the 
veteran's disability rating to 10 percent.  

As noted above, a 20 percent rating would be assigned with 
daytime voiding intervals between one and two hours or 
awakening to void three to four times per night.  As the June 
and August 2003 outpatient treatment records are the only 
medical evidence associated with the claims file during the 
relevant time frame, the Board finds that the criteria for a 
higher rating, i.e. urgency of 4-5 times per day or 1-2 times 
per night, was not shown and a higher rating is not 
warranted.



Entitlement to a Rating in Excess of 20 Percent for Residuals 
of Bladder Cancer 
for the Period since February 26, 2004

In a February 2004 VA examination, the veteran reported 
frequency of 5-6 times a day, and 3-4 times per night.  He 
denied incontinence, recurrent urinary tract infections, 
renal colic or bladder stones, acute nephritis, or 
hospitalization for urinary tract disease.  There was no need 
for catheterization, dilation, or diet therapy.  The veteran 
reported impotency; however, the examiner identified diabetes 
as the disease affecting the veteran's sexual function.  

Physical examination revealed normal anatomy.  A CT of the 
abdomen showed that the kidneys were within normal limits.  
The clinical assessment was transitional cell carcinoma of 
the bladder.  The examiner noted that the veteran was grossly 
obese, had been a diabetic for 16 years, had hypertension for 
over 28 years, had a history of smoking, and a history of 
microalbuminuria but no evidence of obstructive uropathy.  He 
concluded that it was less likely than not that the veteran's 
impotence and kidney conditions were related to bladder 
cancer.

Based on this examination, the RO increased the veteran's 
status/post bladder cancer surgery evaluation to 20 percent.  
In order to warrant a higher than 20 percent rating, the 
evidence must show daytime voiding intervals of less than one 
hour or awakening to void five or more time per night.  In 
this case, the evidence does not support a higher rating at 
this time.  

Outpatient treatment records were reviewed but do not show 
that the veteran experiences frequency of urination to the 
level to support a higher rating.  While the evidence 
reflects complaints of and treatment for a myriad of medical 
disorders, the veteran has not reported voiding intervals of 
less than one hour or of waking 5 or more times per night.  
As such, the claim for a rating in excess of 20 percent since 
February 2004 is denied.

The Board also finds, based on the evidence of record, that 
the objective findings of the residuals of bladder cancer do 
not warrant more than a 20 percent evaluation under any of 
the other relevant diseases of the genitourinary system.  As 
noted above, the evidence does not show renal dysfunction, 
voiding dysfunction, obstructed voiding, or urinary tract 
infection.  Therefore, there is no basis for a higher rating 
under these criteria.  Taking into consideration the 
objective findings as well as the subjective statements and 
sworn testimony of the veteran and his spouse, the Board 
finds that his status post-operative bladder cancer 
disability warrants a current 20 percent evaluation, but no 
more.

To the extent that the veteran contends that his impotency is 
related to bladder cancer, the Board stresses that the most 
recent VA examination, which specifically addressed this 
issue, concluded that his impotence is related to nonservice-
connected diabetes, and not to bladder cancer.  Therefore, 
the veteran's complaints of impotence are not considered part 
and parcel of bladder cancer.

II.  Entitlement to Service Connection for Diabetes Mellitus, 
Claimed as Due to Agent Orange Exposure

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (as amended).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2004).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).

In a recent significant case, the Court of Appeals for 
Veterans Claims determined, among other things, that (i) 
38 U.S.C.A. § 1116(f) did not limit application of the 
presumption of service connection for herbicide exposure to 
those who set foot on the soil of the Republic of Vietnam and 
(ii) the provisons of the VA Adjudication Procedure Manual 
(M21-1) in effect prior to February 2002 are binding on the 
agency and entitled veterans to a presumption of service 
connection for diabetes based upon the receipt of the Vietnam 
Service Medal.  See Hass v. Nicholson, No. 04-0491 (U.S. Vet. 
App. Aug. 16, 2006).  

At the hearing before the Board, the veteran noted that he 
was assigned to the USS Chipola (confirmed by the evidence), 
whose main task was to refuel various ships in the waters off 
Vietnam.  He related that at one point, the USS Chipola went 
up the Mekong River and off-loaded supplies and he went 
ashore in Vietnam for 8-9 hours on liberty leave.  He further 
maintained that he was exposed to overhead spraying while on 
the ship some 300-500 yards off the beach.  

The service department was asked to confirm whether the 
veteran actually served in country or if the ship had ever 
docked in Vietnam.  In response, the service department 
replied that "the service record indicates that this veteran 
served aboard a ship that sailed in Vietnam waters.  However, 
the record does not indicate whether or not he ever set foot 
in Vietnam."  

Nonetheless, given that the veteran is in receipt of the 
Vietnam Service Medal and has confirmed service aboard a 
vessel that sailed off the coast of Vietnam, the Board finds 
that he is entitled to a presumption of exposure to Agent 
Orange or other herbicides.  Thus service connection for 
diabetes mellitus on a presumptive basis pursuant to 38 
U.S.C.A. § 1116 is warranted.

Given that the veteran is entitled to service connection 
based on a presumption of exposure to Agent Orange, the Board 
need not reach the issue of entitlement to direct service 
connection under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

III.  Entitlement to Service Connection for a Cyst on the 
Back and for a Kidney Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2005) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

At a hearing before the Board, the veteran indicated his 
intent to withdraw the claims of entitlement to service 
connection for a cyst on the back and for a kidney disorder.  
Specifically, he testified as follows:

JUDGE:  The issues I have on appeal and 
we discussed this prior to going on the 
record the issue for service connection 
for [cyst] on the back and service 
connection for kidney disorder are being 
withdrawn by the Veteran.

Is that correct Mr. [Veteran]?

VETERAN:  Yes ma'am.

As the veteran has withdrawn the appeal as to these issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed without prejudice.

IV.  Veterans Claims Assistance Act

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in October 2001 
(diabetes) and November 2002 (bladder cancer).  He has been 
provided with additional VCAA notification in December 2003 
and March 2004.  He has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in September 
2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in February 2003 and 
February 2004.  The available medical evidence is sufficient 
for adequate determinations.  

In addition, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for increased ratings but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  Any questions as to the 
appropriate effective date to be assigned for the increased 
rating claims are moot as the claims have been denied.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Inasmuch as the Board is allowing the claim for service 
connection for diabetes, the veteran will not be prejudiced 
by the Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  The RO will advise him of the effective date and 
rating to be assigned.  Therefore, no further action is 
necessary under the mandate of the VCAA.








	(CONTINUED ON NEXT PAGE)





ORDER

The claim for entitlement to a compensable rating for 
residuals of bladder cancer for the period from March 1, 
2003, to June 11, 2003, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for residuals of bladder cancer for the period from June 11, 
2003, to February 26, 2004, is denied.

The claim for entitlement to a rating in excess of 20 percent 
for residuals of bladder cancer for the period since February 
26, 2004, is denied.

The claim for entitlement to service connection for diabetes 
mellitus, claimed as due to Agent Orange exposure, is 
granted.

The claim of entitlement to service connection for a cyst on 
the back is dismissed without prejudice.

The claim of entitlement to service connection for a kidney 
disorder is dismissed without prejudice.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


